532 So.2d 1327 (1988)
Melquiades BLANCA, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-1393.
District Court of Appeal of Florida, Third District.
November 1, 1988.
Bennett H. Brummer, Public Defender, and Robert Kalter, Sp. Asst. Public Defender, for appellant.
*1328 Robert A. Butterworth, Atty. Gen., and Susan Odzer Hugentugler and Ralph Barreira, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
Melquiades Blanca appeals from separate convictions for the sale and possession of cocaine. The convictions arose from the same act and involved the same two rocks of cocaine.
We affirm that portion of the trial court's judgment of conviction for the sale of cocaine but modify the judgment to reflect no conviction on the charge of possession of cocaine. Separate convictions for the sale of cocaine and possession of that same cocaine violate the constitutional guarantee against double jeopardy. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988); C.P. v. State, 505 So.2d 616 (Fla.3d DCA), aff'd, 515 So.2d 982 (Fla. 1987).
AFFIRMED IN PART; REVERSED IN PART.